DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated in the signed copy of the information disclosure statement, the Office action issued March 8, 2022 from the Japan Patent Office has not been considered because no translation or statement of relevance was provided for the document that is not in the English language.
Claim Objections
Claim 1-10 are objected to because of the following informalities:  Claim 1 recites “a process processing unit” in line 2. This should be “a processing unit” to avoid the redundancy of process. Claim 3 recites “inclined down outwardly” in line 2. This should be “inclined downwardly and outwardly” for grammatical correctness. Claim 8 recites “the process processing unit” in line 1. This should be “the processing unit” to avoid the redundancy of process. Appropriate correction is required. The remaining claims are included for their dependency from claim 1, 3, and/or 8.
Claim Interpretation
In claim 5, “a diameter” is interpreted as inclusive of an inner diameter of the parts and plasma chamber. In claim 10, “provided with a material including quartz” is interpreted as inclusive of the diffusion chamber is made of a material that includes quartz [0064].
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“processing unit” in claim 1-7 and 10 interpreted as a housing having a processing space and a baffle between the diffusion space and the processing space [0019] and equivalents thereof.
“gas supply unit” in claim 1-10 interpreted as a gas supply and a gas supply line ([0056] and 420 Fig 3) and equivalents thereof.
“power application unit” in claim 1-10 interpreted as an antenna and power source [0057] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “plasma generation unit” in claim 1 has not been interpreted as invoking an interpretation under 35 USC 112(f) because sufficient structure (plasma chamber, gas supply unit, and power application unit) is recited in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2017-0116725 of Kim et al., hereinafter Kim (citing machine translation provided herewith).
Regarding claim 1 and 8, Kim teaches an apparatus (Fig 1, [0001] & [0003]) for processing a substrate, the apparatus comprising: a process processing unit (100 Fig 4 and [0034] as a  housing (110 Fig 4) having a processing space (111 Fig 4) and a baffle (150 Fig 4) between the diffusion space (341 Fig 4 and [0050]) and the processing space (111 Fig 4) for providing a processing space in which a substrate processing is performed [0034]; and a plasma generation unit (300 Fig 4) for generating plasma [0043], wherein the plasma generation unit comprises: a plasma chamber (310 Fig 4 and [0044]) having a plasma generation space [0044]; a gas supply unit  (320 Fig 4, gas line and source [0043-0044]) for supplying a processing gas to the plasma generation space [0044]; a power application unit (330 Fig 4 and [0045] including antenna 331 and power source 332 Fig 4 and [0045]) for generating plasma by exiting the processing gas in the plasma generation space [0043-0047]; a diffusion chamber (340 Fig 4, referred to as “induction unit” [0049-0050]) disposed below the plasma chamber and having a diffusion space (341b Fig 4 and [0050]) for diffusing the plasma generated in the plasma generation space and/or the processing gas supplied to the plasma generation space to be uniformly delivered to the processing space [0050-0054], wherein a diffusion plate (first baffle 140 Fig 4 and 5 and [0052] provided with at least one perforation holes (142 Fig 5 and [0052] is disposed in the diffusion space (Fig 4).
Regarding claim 2, Kim teaches the diffusion plate (140 Fig 5), when viewed from above, the central zone of the diffusion plate is provided as a blocking plate (144 Fig 5 and [0052] and the at least one perforation holes (142 Fig 5) are formed on the edge zone of the diffusion plate [0053].
Regarding claim 4, Kim teaches the diffusion chamber comprises: a connection part connected to a lower end of the plasma chamber (upper portion of 340 around 341a Fig 4 [0050]); a diffusion part (lower portion of 340 around 341b Fig 4 [0050]) extending from the connection part and having a larger diameter as it goes downward (see Fig 4 and [0050], wherein the diffusion plate is disposed at the diffusion part (plate 140 disposed in the lower portion of 340 in Fig 4).
Regarding claim 5, Kim teaches the connection part (upper portion of 340 around 341a Fig 4 [0050]) has a diameter smaller than that of the diffusion part lower portion of 340 around 341b Fig 4 [0050]) and has the same diameter as the plasma chamber (310 Fig 4) (see Fig 4 for the inner diameters as claimed).
Regarding claim 7, Kim teaches the at least one perforation holes, when viewed from above, have a circle or slit shape (142 Fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent Application Publication 2013/0025693 of Wang et al., hereinafter Wang.
Regarding claim 3, Kim remains as applied to claim 2 above. Kim fails to teach that the perforation holes, when viewed from above, are inclined downwardly and outwardly so that the processing gas and/or the plasma flowing through the perforations flow from the central zone to the edge zone because Kim teaches the perforations extend vertically. Kim does teach the perforations are only in the peripheral region to spread outwardly the gas or plasma (Fig 5 of Kim). In the same field of endeavor of a processing chamber (abstract) including a plasma chamber (440 Fig 4 [0034]) attached to form and supply plasma to the processing space, Wang teaches that the injector (410 Fig 4 [0035-0036]) includes perforations (channels 412 [0035] that are inclined downwardly and outwardly  (Fig 4) [0038] to provide uniform gas or plasma distribution [0038]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the angling of the openings (142 in plate 140 of Kim) in the diffusion plate of Kim because Wang teaches the angling helps with outward uniform distribution of the plasma and/or gas [0038]. This represents a simple substitution of one known element (vertically extending openings of Kim) for another (inclined openings of Wang) to obtain predictable results (improved diffusion of the plasma or gas).
Regarding claim 6, Kim remains as applied to claim 1 above. Kim fails to teach the material of the diffusion plate. Wang teaches the diffusion plate (injector 410 Fig 4) is made of a material including at least one of quartz, ceramic, and aluminum [0057]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kim to include the diffusion plate (140 Fig 5 of Kim) is formed of at least one of these materials because Wang teaches they are chosen as known plasma resistant materials [0057].
Regarding claim 10, Kim fails to teach the chamber is provided with a material including quartz because Kim fails to teach the material of the chamber. Wang teaches the chamber body is made of a material including quartz [0057]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kim to include the chamber is provided with a material including quartz because Wang teaches this material is chosen as a known plasma resistant material [0057].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent Application Publication 2013/0025787 of Yang et al., hereinafter Yang.
Regarding claim 10, Kim fails to teach the baffle (150 Fig 4) when viewed from the cross section has a thicker thickness at the central zone than at the edge zone because Kim teaches a flat plate (150 Fig 4, 7-8). In the same field of endeavor of a plasma processing apparatus with the attached plasma forming chamber (abstract and Fig 1), Yang teaches that as an alternative to a flat baffle (141 Fig 5B), it is known to use a baffle which when viewed from the cross section has a thicker thickness at the central zone than at the edge zone (141 Fig 5A) and teaches that this provides a uniform plasma by minimizing an eddy of the plasma [0055] and is an improvement over the flat baffle [0057]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify baffle 150 of Kim to include the cross section has a thicker thickness at the central zone than at the edge zone because Yang teaches this improves plasma diffusion [0055].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9514919 in view of Kim. 
Claims 1-12 of US 9514919 include all the limitations of instant claims 1-2, 4-5, and 7-9 except for the diffusion plate provided with at least one perforation holes.  Kim teaches a diffusion plate (first baffle 140 Fig 4 and 5 and [0052] provided with at least one perforation holes (142 Fig 5 and [0052] is disposed in the diffusion space (Fig 4). and teaches it improves the uniformity [0052]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claims 1-12 of US 9514919 to include the diffusion plate of Kim because Kim teaches the diffusion plate 140 improves the uniformity of distribution of the plasma and processing [0052].
Claims 3, 6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9514919 in view of Kim and Wang. 
Claims 1-12 of US 9514919 in view of Kim as applied to the double patenting rejection of claims 1-2, 4-5, and 7-9 above include all the limitations of instant claim 3 except for that the perforation holes, when viewed from above, are inclined downwardly and outwardly so that the processing gas and/or the plasma flowing through the perforations flow from the central zone to the edge zone because Kim teaches the perforations extend vertically. Kim does teach the perforations are only in the peripheral region to spread outwardly the gas or plasma (Fig 5 of Kim). Wang teaches that the injector (410 Fig 4 [0035-0036]) includes perforations (channels 412 [0035] that are inclined downwardly and outwardly  (Fig 4) [0038] to provide uniform gas or plasma distribution [0038]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the angling of the openings (142 in plate 140 of Kim) in the diffusion plate of Kim as applied in the combination of Claims 1-12 of US 9514919 in view of Kim because Wang teaches the angling helps with outward uniform distribution of the plasma and/or gas [0038]. 
Claims 1-12 of US 9514919 in view of Kim as applied to the double patenting rejection of claims 1-2, 4-5, and 7-9 above include all the limitations of instant claim 6, except that it fails to claim the material of the diffusion plate. Wang teaches the diffusion plate (injector 410 Fig 4) is made of a material including at least one of quartz, ceramic, and aluminum [0057]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Claims 1-12 of US 9514919 in view of Kim to include the diffusion plate  is formed of at least one of these materials because Wang teaches they are chosen as known plasma resistant materials [0057].
Claims 1-12 of US 9514919 in view of Kim as applied to the double patenting rejection of claims 1-2, 4-5, and 7-9 above include all the limitations of instant claim  10, except that it fails to claim the chamber is provided with a material including quartz. Wang teaches the chamber body is made of a material including quartz [0057]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Claims 1-12 of US 9514919 in view of Kim to include the chamber is provided with a material including quartz because Wang teaches this material is chosen as a known plasma resistant material [0057].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0042925 teaches a baffle plate with changing thickness (500 Fig 2) for uniform flow and to decrease thermal deformation by suppressing temperature differences [0060]. US 2006/0046470 teaches a baffle plate 102 above the showerhead plate 104 (Fig 2-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716